UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-143901 SupportSave Solutions, Inc. (Exact name of Registrant as specified in its charter) Nevada 98-0534639 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3450 Cahuenga Blvd West, Suite 409, Los Angeles, CA 90068 (Address of principal executive offices) (925) 304-4400 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,130,198 common shares as of April 12, 2010. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Submission of Matters to a Vote of Security Holders 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of February 28, 2010 (unaudited) and May 31, 2009 (audited); F-2 Consolidated Statements of Operations for the three months ended February 28, 2010 and November 30, 2008 (unaudited); F-3 Consolidated Statements of Operations for the nine months ended February 28, 2010 and February 28, 2009 (unaudited); F-4 Consolidated Statement of Changes in Stockholders’ Equity as of February 28, 2010 and year ended May 31, 2009 (unaudited); F-5 Consolidated Statements of Cash Flows for the nine months ended February 28, 2010 and February 28, 2009 (unaudited); F-6 Notes to Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended February 28, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 SUPPORTSAVE SOLUTIONS, INC. (A NEVADA CORPORATION) CONSOLIDATED BALANCE SHEETS FEBRUARY 28, 2010 (UNAUDITED) AND MAY 31, 2009 (AUDITED) ASSETS February 28, 2010 (unaudited) May 31, 2009 (audited) CURRENT ASSETS Cash and cash equivalents $ $ Investment in marketable securities Accounts receivable - trade Accounts receivable - other -0- Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Furniture and equipment Less accumulated depreciation NET PROPERTY AND EQUIPMENT OTHER ASSETS Security deposits Note receivable - Florida office building Investment in closely held companies -0- Deferred income tax -0- TOTAL OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable - trade $ $ Payroll tax withholdings -0- Accrued wages Deferred revenue Accrued income taxes -0- Current portion of long-term debt -0- Loan payable - officer -0- TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Note payable -0- Less: current portion -0- TOTAL LONG TERM LIABILITIES -0- TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $.00001 par value, 100,000,000 shares authorized, 14,130,198 shares issued and outstanding Additional paid-in-capital Treasury stock Cumulative translation adjustment Retained earnings (deficit) STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ F-1 SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED FEBRUARY 28, 2(UNAUDITED) REVENUE Sales $ $ Less returns and allowances TOTAL NET REVENUE EXPENSES Operating expenses OPERATING INCOME OTHER INCOME (EXPENSE) Interest income Other income Gains/(losses) from currency hedging contracts TOTAL OTHER INCOME (EXPENSE) NET INCOME BEFORE PROVISION FOR FEDERAL INCOME TAX BENEFIT PROVISION FOR FEDERAL INCOME TAX (BENEFIT) NET INCOME $ $ F-2 SUPPORTSAVE SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS
